Citation Nr: 1703297	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  11-13 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training from May 1960 to November 1960 and active duty from December 1961 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 Rating Decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The July 2010 Rating Decision denied, inter alia, the Veteran's claim for a right knee disability.  The Veteran submitted a Notice of Disagreement (NOD) regarding that issue in September 2010 and the RO issued a Statement of the Case (SOC) in January 2011.  The Veteran perfected his appeal with a Form 9 in March 2011.  

The Veteran was afforded a travel Board Hearing before the undersigned in February 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The Board remanded the claim in April 2014, and it has been returned for adjudication.  

In addition, the record shows that an April 2009 Rating Decision granted the Veteran's claim for hearing loss of the left ear and assigned it a 0 percent rating; it also denied the Veteran's claim for service connection for right ear hearing loss.  The Veteran submitted a NOD regarding the assignment of a 0 percent rating and the denial of service connection for right ear hearing loss.  The RO issued a SOC in November 2010 and the Veteran submitted a substantive appeal, Form 9, in March 2011.  In April 2014, the Board remanded the issues of whether the Veteran's substantive appeal (VA Form 9) was timely filed with regard to an April 2009 rating decision.  The Board directed the RO/AMC to issue a SOC regarding the issues.  The SOC was issued in April 2016.  However, the Veteran did not file a timely VA 9 and the issues are not before the Board at this time.  


FINDING OF FACT

The most probative evidence of record shows that a right knee disability was not manifested during or a result of, active military service.  


CONCLUSION OF LAW

The requirements for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
	
VA's duty to notify was satisfied by a letter dated in May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the RO substantially complied with prior remand instructions.  The instructions pertinent to deciding the claim included obtaining relevant outstanding VA and private treatment records and providing the Veteran with a VA examination concerning his claim of entitlement to service connection for a right knee disability.  The Veteran was afforded an examination in December 2014.  Also, in October 2014, the AMC requested from the Veteran a release for any records related to his condition, to include records he had previously referenced during his Board hearing.  The Veteran did not provide the VA Form 21-4142 Authorization and Consent to Release Information.  The Board notes that the Veteran has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).   In this case, the information that would have been provided on a completed VA Form 21-4142 would have been relevant to the claim, but the Veteran did not provide the required information.  Thus, the Board finds that the lack of this information is not due to any inaction by the Board or the AOJ.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains the VA, private, and service treatment records; the Veteran's statements; the February 2012 hearing testimony; and a report of VA examination.  The report of the VA examination included a review of the Veteran's medical history, including private and VA treatment records, an interview and examination of the Veteran, and a supporting rationale for the opinion rendered.  The examination also includes sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's claimed right knee disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection 

Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.);  Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Factual Background 

At entrance to service in June 1961, the Veteran denied any problems related to arthritis; bone, joint or other deformity; or "trick" or locked knee.  On his entrance examination, the clinical evaluation was normal for all systems.  In November 1961, the Veteran denied any problems related to arthritis; bone, joint or other deformity; or "trick" or locked knee.  On clinical evaluation in November 1961, all systems were normal.  Service treatment records show that the Veteran was involved in a motor vehicle accident in July 1964.  He received treatment for injuries which included the areas of the right hip and right thigh.  He was placed on a profile.  In August 1964, a hematoma was noted in the right groin area.  Additional service treatment records show wound care for a wound to the right buttocks, right hip, and right thigh in July 1964 and August 1964.  The treatment records confirm that the Veteran was involved in a motor vehicle accident, including a complaint of swelling in his right lower abdomen from hitting the gear shift.  The Veteran was placed on limited duty profile from July 1964 to September 1964; he requested a renewal of the profile in September 1964.  At separation in October 1964, the clinical evaluation noted that all systems were normal.  The Veteran denied a history of any problems related to his bones or joints, he denied arthritis, and he denied "trick" or locked knee.  

The VA treatment records confirm the Veteran's diagnosis of degenerative joint disease of the right knee as well as the two right knee surgeries.  The Veteran's VA treatment records indicate he underwent a total right knee arthroplasty in 2001.  He reported increasing problems after he had stepped in a hole and twisted his knee two years previously.  The Veteran continued to complain of pain.  In January 2006, his total right knee arthroplasty was deemed to have failed.  The VA treatment records show that in February 2006, he was hospitalized for a right knee total knee revision; the treatment notes indicate that the Veteran had problems with his right knee since his 2001 surgery.  X-rays showed "large knee effusion" and the right knee arthroplasty was in place and unchanged in position and appearance.  The Veteran complained of pain in the right knee in August 2006.  Right knee X-rays from March 2007 showed that the Veteran's bilateral knees showed well-seated total knee arthroplasties, bilateral knee effusions, and there was no significant interval change.  During a February 2010 X-ray, the examiner noted that the Veteran had no change in the "satisfactory alignment of the total knee prosthetic components without complication."  In April 2010, the Veteran complained of right knee pain and instability.  He was diagnosed with chronic intermittent pain and instability of the right knee.  

In his September 2010 NOD, the Veteran contended that his right knee is related to an accident that occurred in Washington.  

At the February 2012 Board hearing, the Veteran testified that he sustained a right knee injury in a motor vehicle accident in service in 1964 in Fort Lewis, Washington.  The Veteran testified that he was driving someone to the airport and he hit some loose gravel, turned his car sideways, and flipped.  He stated that he suffered an injury to the back of his leg and was transported to the hospital.  After he was released, he was placed on profile.  On separation, the Veteran reported that the examiner did not look at his leg; he also said he denied any problems with his knee at separation.  He reported that he continued to have problems with his right knee after service, especially during the winter.  He told the undersigned that he started to have trouble with his knee when he was 35 years old, or about 12 years after he was separated.  He stated that he sought treatment from an orthopedic surgeon, Dr. S., in Kansas City, Missouri.  He reported that he began to have pain and weakness at that time.  The Veteran also reported that he had sought treatment from 2001 to 2006 at VA, including a knee surgery.  He also indicated that the pain worsened after surgery and that he could hardly move.   He reported that he had been in "a couple of car wrecks and a couple of motorcycle wrecks" since he was 20 years old.  He also testified that the physician he saw when he was 35, Dr. W., thought the Veteran's condition may be related to service.  The Veteran stated that he had gone to get those records but that the hospital only kept records from two years prior.  

A VA examination was provided in December 2014.  The examiner reviewed the claims file and conducted an in-person examination.  The examiner noted the diagnosis of total knee replacement.  The Veteran denied knee problems from service.  He reported that he had a deep laceration at his left posterior thigh that was caused by a motor vehicle accident while driving a peer to the airport, but he stated that he did not claim that it had anything to do with his knees.  He stated that he had a lot of knee injuries since the military, including a motorcycle accident and falling in a "man hole cover", but he reported that they all occurred after the military. 

Regarding his right knee, the Veteran reported that he had pain that was sometimes worse with certain weather or low barometric pressure.  He reported that he used a cream for the pain.  The Veteran reported functional loss; he stated that he used a cane.  However, he stated that he used the cane more for back pain than knee pain.  He told the examiner that his knees had not hurt at all in the past few days.  The Veteran had flexion in his right knee to 130 degrees and extension to 0 degrees.  The examiner noted that the range of motion limitations were due to the large thighs and calves.  There was no pain noted on examination.  There was pain with weight bearing but no localized pain or pain on palpation.  The Veteran performed repetitive use testing and there was no additional functional loss or loss of range of motion.  The Veteran was examined immediately after repetitive use and the examiner could not opine as to pain, weakness, fatigability, or incoordination with repeated use over a period of time.  The examination was not performed during a flare-up, but the examiner noted that the examination neither supported nor contradicted the Veteran's statements describing functional loss during flare-ups.  He was unable to opine as to the impact of pain, weakness, fatigability, or incoordination on flare-ups.  The Veteran exhibited full muscle strength in flexion and extension and there was no muscle atrophy.  There was no ankylosis or instability.  Shin splints were noted bilaterally.  There was no meniscal condition.  

The examiner noted the Veteran's 2001 and 2006 right total knee joint replacement surgeries.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's right knee condition.  The Veteran endorsed regular use of a cane for his back and knee pain.  

The examiner provided the opinion that the Veteran's right knee disability was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner noted that the Veteran denied that his right knee total knee replacement had anything to do with his military service.  The examiner noted that the Veteran had a laceration of his posterior left thigh, but it did not involve the joint.  The Veteran denied that he even placed a claim for the right knee.  The Veteran stated that the only leg injury while in the military was a laceration of the left posterior thigh while driving a friend to the airport.  

Analysis

As an initial matter, the existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records contain current diagnoses of degenerative joint disease of the right knee and records concerning two surgeries performed on the right knee.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Board will next address the question of whether the evidence demonstrates that the Veteran's right knee disability is related to his period of service.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's diagnosed right knee disability is related to his military service.

In this regard, the Board finds the December 2014 VA examination and opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the December 2014 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records, private treatment records, and VA treatment records; a physical examination; and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.  Furthermore, the conclusions are consistent with the evidence of record, including service treatment records showing no reported problems related to his right knee during service and post-service treatment records showing an absence of complaints or treatment for many years after service.  In this regard, the examiner noted that the Veteran did not contend during his examination that his right knee disability was related to service, to include the motor vehicle accident that occurred therein.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinion provided by the VA examiner in December 2014, provides a solid discussion of the Veteran's contentions, the objective medical history of his right knee symptoms, and a thorough rationale that has sound reasoning and conclusions.  

The Board recognizes that the Veteran has contended during his appeal that his current right knee disability is related to the motor vehicle accident that occurred in 1964.  The Board also acknowledges the Veteran's assertions, at times, that he suffered from a right knee condition in service and since service.  The Veteran is competent to report symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

While the Veteran is competent to report such symptoms regarding his right knee, in the present case, the Board finds that the Veteran's statements regarding onset and continuity of his right knee symptoms cannot be deemed credible.  

As noted, the Veteran's service treatment records do not show any complaints related to his right knee in service, to include all records related to the Veteran's in-service motor vehicle accident.  The Board notes that the absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment for other symptoms and problems during active duty, including injuries he sustained during the 1964 motor vehicle accident, and was given ample opportunity to report any problems related to his knees during service.  Further, the Veteran expressly denied any problems related to his right knee at separation, and during the clinical evaluation, there was no notation that there was any abnormality related to the Veteran's knees.  Instead, there is no notation of any problems related to his right knee until many years after his period of active service.  The Board notes that the Veteran has asserted that he sought treatment earlier than the record currently indicates, but he was given an opportunity to provide additional evidence and he did not respond to the request from the RO.  Additionally, the Veteran expressly denied that he believed his right knee disability was related to his inservice motor vehicle accident during his December 2014 VA examination.  During that examination, he reported that he had been involved in several motor vehicle and motorcycle accidents.  He also reported that he had hurt his knee falling into a "man hole".  This is clearly contrary to testimony the Veteran provided back in 2012 that he injured his right knee in service but consistent with evidence contemporaneous to the Veteran's service that did not show a specific injury to the Veteran's right knee. 

Additionally, the Board acknowledges the Veteran's assertions throughout his appeal prior to the December 2014 VA examination that his right knee condition is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a right knee condition falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed right knee degenerative joint disease is related to his military service requires medical expertise that the Veteran has not demonstrated because arthritis can have many causes and medical expertise is required to determine the etiology of such a disease.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current right knee condition is related to his period of service.

Finally, though arthritis is considered a chronic disease for VA purposes, degenerative joint disease of the right knee was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  And, as discussed, there is also no persuasive credible lay evidence that right knee arthritis manifested to a compensable degree within one year following the Veteran's discharge from service.  Moreover, to the extent the Veteran contends that his right knee disability began in service and continued ever since service, the medical opinion evidence of record has persuasively discounted this position as discussed above, and the Veteran's own statements have been inconsistent throughout the appeal period.  Therefore, service connection for right knee degenerative joint disease is not warranted on a presumptive basis or on a continuity of symptomatology theory of entitlement.  38 C.F.R. §§ 3.307, 3.309.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed right knee disability was present in service or is a result of service.  The Board has considered the Veteran's assertions that his current right knee disability is related to service, to include the injuries he sustained due to a motor vehicle accident.  However, the VA examiner who examined the Veteran and reviewed his claims file concluded that the Veteran's current right knee condition is not a result of his service.  The Veteran also stated during his December 2014 examination that he did not believe his right knee disability was related to his period of service.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's right knee condition is related to his military service.  Accordingly, service connection is not warranted for a right knee condition on any basis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right knee disability is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


